United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-2881NI
                                  _____________

United States of America,               *
                                        *
             Appellee,                  * On Appeal from the United
                                        * States District Court
      v.                                * for the Northern District
                                        * of Iowa.
                                        *
Shaun Thomas,                           * [Not To Be Published.]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 13, 1998
                                 Filed: April 23, 1998
                                  ___________

Before RICHARD S. ARNOLD,1 Chief Judge, LAY and LOKEN, Circuit Judges.
                            ___________

RICHARD S. ARNOLD, Chief Judge.

      This is an appeal from a sentence imposed by the District Court.2 The appeal
draws in question the propriety of a sentencing enhancement under U.S.S.G.
§ 2D1.1(b)(1) (possession of a dangerous weapon). The findings of the District Court

      1
       The Hon. Richard S. Arnold stepped down as Chief Judge of the United States
Court of Appeals for the Eighth Circuit at the close of business on April 17, 1998. He
has been succeeded by the Hon. Pasco M. Bowman II.
      2
      The Hon. Michael J. Melloy, Chief Judge, United States District Court for the
Northern District of Iowa.
on that point are not clearly erroneous, and we therefore affirm. No sufficient purpose
would be served by a fuller opinion.

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-